Name: 80/1363/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the representative of the Government of the Hellenic Republic of 22 December 1980 opening tariff preferences in Greece for products covered by that Community and originating in Austria, Finland, Norway, Sweden and Switzerland
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|41980D136380/1363/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, and of the representative of the Government of the Hellenic Republic of 22 December 1980 opening tariff preferences in Greece for products covered by that Community and originating in Austria, Finland, Norway, Sweden and Switzerland Official Journal L 385 , 31/12/1980 P. 0019 - 0020 Greek special edition: Chapter 02 Volume 13 P. 0021 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , AND OF THE REPRESENTATIVE OF THE GOVERNMENT OF THE HELLENIC REPUBLIC OF 22 DECEMBER 1980 OPENING TARIFF PREFERENCES IN GREECE FOR PRODUCTS COVERED BY THAT COMMUNITY AND ORIGINATING IN AUSTRIA , FINLAND , NORWAY , SWEDEN AND SWITZERLAND ( 80/1363/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , AND THE REPRESENTATIVE OF THE GOVERNMENT OF THE HELLENIC REPUBLIC , WHEREAS THE MEMBER STATES CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS GREECE WILL ACCEDE TO THIS COMMUNITY ON 1 JANUARY 1981 ; WHEREAS THE ADDITIONAL PROTOCOLS TO THE AGREEMENTS CONCLUDED BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE REPUBLIC OF AUSTRIA , THE REPUBLIC OF FINLAND , THE KINGDOM OF NORWAY , THE KINGDOM OF SWEDEN AND THE SWISS CONFEDERATION WILL ENTER INTO FORCE ON 1 JANUARY 1981 ; WHEREAS THE ADDITIONAL PROTOCOLS TO THE AGREEMENTS CONCLUDED BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY OF THE ONE PART AND THE REPUBLIC OF AUSTRIA , THE REPUBLIC OF FINLAND , THE KINGDOM OF NORWAY AND THE KINGDOM OF SWEDEN OF THE OTHER PART , AS WELL AS THE ADDITIONAL PROTOCOL TO THE AGREEMENT CONCLUDED BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE SWISS CONFEDERATION MUST BE APPROVED BY EACH CONTRACTING PARTY IN ACCORDANCE WITH ITS OWN PROCEDURE ; ANXIOUS TO APPLY AUTONOMOUSLY AND CONCOMITANTLY THE TARIFF REDUCTIONS ON IMPORTS AND THE REDUCTIONS OF OTHER IMPORT CHARGES LAID DOWN IN THESE ADDITIONAL PROTOCOLS ; IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . WITH EFFECT FROM 1 JANUARY AND UNTIL 31 DECEMBER 1981 , THE CUSTOMS DUTIES APPLICABLE IN GREECE ON IMPORTS OF PRODUCTS COVERED BY THE EUROPEAN COAL AND STEEL COMMUNITY AND ORIGINATING IN AUSTRIA , FINLAND , NORWAY , SWEDEN AND SWITZERLAND SHALL BE REDUCED TO 90 % OF THE BASIC DUTY , OR LEVIED AT THE RATE OF 90 % OF THE BASIC DUTY . THE BASIC DUTIES REFERRED TO SHALL BE THOSE DUTIES ACTUALLY APPLIED BY GREECE ON 1 JULY 1980 . THE CHARGES HAVING EQUIVALENT EFFECT TO CUSTOMS DUTIES ON IMPORTS APPLIED BY GREECE TO IMPORTS FROM THE COUNTRIES MENTIONED IN THE FIRST SUBPARAGRAPH SHALL BE REDUCED TO 90 % OF THE BASIC RATE OR LEVIED AT THE RATE OF 90 % OF THE BASIC RATE . THE BASIC RATES REFERRED TO SHALL BE THOSE RATES ACTUALLY APPLIED BY GREECE ON 31 DECEMBER 1980 . 2 . ALL CHARGES HAVING EQUIVALENT EFFECT TO CUSTOMS DUTIES ON IMPORTS INTRODUCED AS FROM 1 JANUARY 1979 IN TRADE BETWEEN GREECE AND THE COUNTRIES LISTED IN PARAGRAPH 1 SHALL BE ELIMINATED ON 1 JANUARY 1981 . 3 . IF , IN THE COURSE OF 1981 , GREECE SUSPENDS OR REDUCES DUTIES OR CHARGES HAVING EQUIVALENT EFFECT ON PRODUCTS IMPORTED FROM THE COMMUNITY OF NINE MORE QUICKLY THAN UNDER THE TIMETABLE LAID DOWN IN THE 1979 ACT OF ACCESSION , GREECE SHALL ALSO SUSPEND OR REDUCE , TO THE SAME LEVEL , THE DUTIES OR CHARGES HAVING EQUIVALENT EFFECT APPLICABLE TO PRODUCTS ORIGINATING IN THE COUNTRIES LISTED IN PARAGRAPH 1 . ARTICLE 2 1 . THE IMPORT DEPOSITS AND CASH PAYMENTS IN FORCE IN GREECE ON 31 DECEMBER 1980 WITH REGARD TO IMPORTS OF PRODUCTS ORIGINATING IN THE COUNTRIES LISTED IN ARTICLE 1 ( 1 ) , SHALL BE REDUCED BY 25 % WITH EFFECT FROM 1 JANUARY 1981 . 2 . IF , IN RESPECT OF THE COMMUNITY OF NINE , GREECE REDUCES , IN THE COURSE OF 1981 , THE IMPORT DEPOSITS AND CASH PAYMENTS BY A RATE HIGHER THAN THAT SET OUT IN PARAGRAPH 1 , GREECE SHALL MAKE THE SAME REDUCTION WITH REGARD TO IMPORTS ORIGINATING IN THE COUNTRIES LISTED IN ARTICLE 1 ( 1 ) . ARTICLE 3 THE AMENDMENTS TO THE RULES OF ORIGIN WHICH HAVE BECOME NECESSARY AS A RESULT OF THE ACCESSION OF GREECE TO THE EUROPEAN COMMUNITIES AND WHICH WERE INTRODUCED BY THE JOINT COMMITTEES PROVIDED FOR IN THE AGREEMENTS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE COUNTRIES LISTED IN ARTICLE 1 ( 1 ) AND COME INTO FORCE ON 1 JANUARY 1981 , SHALL BE APPLICABLE TO THE PRODUCTS TO WHICH THIS DECISION REFERS . ARTICLE 4 THE MEMBER STATES SHALL DECIDE BY MUTUAL AGREEMENT ON ANY SAFEGUARD MEASURES SUGGESTED BY ONE OR MORE MEMBER STATES OR THE COMMISSION . ARTICLE 5 THIS DECISION SHALL EXPIRE ON THE ENTRY INTO FORCE OF THE ADDITIONAL PROTOCOLS TO THE AGREEMENTS BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE EUROPEAN COAL AND STEEL COMMUNITY OF THE ONE PART AND THE COUNTRIES LISTED IN ARTICLE 1 ( 1 ) OF THE OTHER PART , AND AT THE LATEST ON 31 DECEMBER 1981 . ARTICLE 6 MEMBER STATES SHALL ADOPT ALL MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . DONE AT BRUSSELS , 22 DECEMBER 1980 . THE PRESIDENT J . SANTER